                          IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 UNITED STATES OF AMERICA,                        )
                                                  )
                        Plaintiff,                )
 v.                                               )                    No. 3:21-CR-77-KAC-HBG
                                                  )
 IAN P. CLARKE,                                   )
                                                  )
                        Defendant.                )

                                 MEMORANDUM AND ORDER

        All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

 § 636(b) for disposition or report and recommendation regarding disposition by the District Court

 as may be appropriate. This case is before the undersigned on Defendant Clarke’s unopposed

 Motion for Continuance [Doc. 13], filed on July 23, 2021. Defendant asks the Court to continue

 the August 24, 2021 trial at least ninety days and to extend the other deadlines in this case. He

 states that counsel needs additional time to review discovery, which is document intensive, and

 complete an investigation of the complicated facts of this case. Defense counsel needs time to

 complete his factual and legal investigation before the expiration of the plea deadline. The motion

 relates that the Government does not oppose the requested continuance. Counsel for both parties

 have conferred with Chambers and agreed on a new trial date of February 8, 2022.

        The Court finds Defendant Clarke’s motion to continue the trial and schedule is unopposed

 by the Government and well-taken. The Court also finds that the ends of justice served by granting

 a continuance outweigh the interest of the Defendant and the public in a speedy trial. 18 U.S.C. §

 3161(h)(7)(A). Based upon the representations in the motion, defense counsel needs additional

 time to review the voluminous discovery and to investigate factual and legal matters. Defense

 counsel must complete his investigation before the expiration of the deadline for plea negotiations.




Case 3:21-cr-00077-KAC-HBG Document 14 Filed 08/05/21 Page 1 of 3 PageID #: 66
 The Court observes that if plea negotiations are not fruitful, the parties will need time to prepare

 the case for trial. The Court finds that these pretrial preparations cannot be concluded by the

 August 24 trial date or in less than six months. The Court concludes that without a continuance,

 defense counsel would not have the reasonable time necessary to prepare for trial, even proceeding

 with due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).


                The motion to continue the trial and schedule [Doc. 13] is GRANTED. The trial

 of this case is reset to February 8, 2022. The Court finds that all the time between the filing of

 the motion on July 23, 2021, and the new trial date of February 8, 2022, is fully excludable time

 under the Speedy Trial Act for the reasons set forth herein. See 18 U.S.C. § 3161(h)(1)(D) & -

 (7)(A)-(B). The Court also sets a new schedule in this case, which is stated in detail below.


        Accordingly, it is ORDERED as follows:

           (1) Defendant Clarke’s Motion for Continuance [Doc. 13] is
               GRANTED;

           (2) The trial of this matter is reset to commence on
               February 8, 2022, at 9:00 a.m., before the Honorable Katherine A.
               Crytzer, United States District Judge;

           (3) All time between the filing of the motion on July 23, 2021, and the
               new trial date of February 8, 2022, is fully excludable time under
               the Speedy Trial Act for the reasons set forth herein;

           (4) The deadline for filing pretrial motions is extended to September
               17, 2021. Responses are due on or before October 1, 2021;

           (5) The new deadline for filing a plea agreement in the record and
               providing reciprocal discovery is January 7, 2022;

           (6) The deadline for filing motions in limine is January 24, 2022;

           (7) The parties are to appear before the undersigned on January 25,
               2022, at 11:30 a.m., for a final pretrial conference; and



                                                  2

Case 3:21-cr-00077-KAC-HBG Document 14 Filed 08/05/21 Page 2 of 3 PageID #: 67
         (8) Requests for special jury instructions with appropriate citations to
             authority pursuant to Local Rule 7.4. shall be filed on or before
             January 28, 2022.

                            IT IS SO ORDERED.

                                           ENTER:


                                           United States Magistrate Judge




                                              3

Case 3:21-cr-00077-KAC-HBG Document 14 Filed 08/05/21 Page 3 of 3 PageID #: 68
